        Case 3:14-cv-00385-SDD-RLB              Document 227        05/05/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

ENTERGY GULF STATES LOUISIANA,                                         CIVIL ACTION
L.L.C. AND ENTERGY TEXAS, INC.

VERSUS                                                                 NO. 14-385-SDD-RLB

LOUISIANA GENERATING, L.L.C.

                                              ORDER

       Before the Court is Entergy Gulf States Louisiana, LLC, and Entergy Texas, Inc.’s

(collectively, “Entergy”) Motion to Compel NRG Energy, Inc. (“NRG”). (R. Doc. 196). The

motion is opposed. (R. Doc. 199).

       The relevant procedural history in this action has been detailed in previous orders. (R.

Docs. 225, 226).

       This discovery dispute concerns a Rule 45 subpoena served by Entergy on NRG,

the former owner (through an intermediate entity) of Louisiana Generating, LLC (“LaGen”), on

November 13, 2017. (R. Doc. 196). The subpoena sought 36 categories of documents. (R. Doc.

196-4). Entergy represents that for two years “NRG has repeatedly assured Entergy that it was

reviewing its files and would be producing documents shortly.” (R. Doc. 196-1 at 1). On

September 3, 2019, Entergy narrowed the scope of topics sought following several rulings by the

Court. (R. Doc. 196-1 at 1). On September 25, 2019, NRG provided a supplemental response to

the subpoena as revised by Entergy. (R. Doc. 199-6).

       Through the instant motion, Entergy seeks an order requiring NRG to respond in full to

Topic Nos. 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 14, 22, 25, 26, 27, 28, 29, 31, 32, 33, 34, and 36. In

support of its motion, Entergy generally argues that the information it seeks falls within the

scope of discovery without addressing any of the specific requests. In opposition, NRG argues
        Case 3:14-cv-00385-SDD-RLB             Document 227        05/05/20 Page 2 of 4



that the motion should be denied because Topic No. 1 is the subject to other orders and/or

motions, Topic No. 2 has been fully responded to, and the remaining Topics are, among other

things, duplicative of requests for production served on LaGen and/or seek information that

should be provided only after the entry of a governing ESI Protocol between the parties.

       Rule 45 provides that “[a]t any time, on notice to the commanded person, the serving

party may move the court for the district where compliance is required for an order compelling

production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i).

       There is no particular dispute with respect to whether the information sought falls within

the scope of discovery as defined by Rule 26. Having considered the arguments presented, the

Court will deny the relief sought with respect to Topic Nos. 1 and 10 for the specific reasons

provided below. With respect to the remaining Topics, the Court will deny the relief sought, at

this time, without prejudice to the refiling of an appropriate motion to compel, if necessary, after

the execution of an ESI Protocol and an opportunity for the parties to discuss the collection and

production of non-privileged responsive documents and ESI.

       Topic No. 1 seeks the production of various coal and transportation contracts. The Court

originally found the information sought in Topic 1 to be irrelevant with respect to a similar

document request served on LaGen. (R. Doc. 142). In response to a more narrowly focused

motions to compel filed by Entergy, the Court has recently ordered NRG to produce a copy of

the Buckskin Mining Company’s coal supply and transportation contract and, to the extent it has

any other coal and transportation contracts in its possession, custody, or control, to identify the

number of such contracts and to produce a copy of any confidentiality provisions. (R. Doc. 225).

In light of the foregoing, Entergy’s motion is moot with respect to Request Item No. 1 in the

subpoena and will be denied on that basis.



                                                  2
        Case 3:14-cv-00385-SDD-RLB             Document 227        05/05/20 Page 3 of 4



       Topic No. 10, as modified by Entergy, seeks the production of documents reflecting

whether certain railcars were used solely and exclusively to serve Big Cajun II for the calendar

year 2012. NRG has responded that “[n]o such documents exist because no railcars were

dedicated solely to Big Cajun II.” (R. Doc. 199 at 5). This is a definitive and clear response. No

further response is required.

       In response to Topic Nos. 2, 3, 7, 8, 9, 11, 12, 13, 14, 22, 25, 26, 27, 28, 29, 31, 32, 33,

34, 35, and 36, NRG stated that it “will attempt to locate documents that may be responsive” to

the requests “and will make any such non-objectionable documents available to Entergy at a

mutually agreed upon place and time upon payment by Entergy of reasonable production costs

and upon entry of a mutually agreed upon protective order so NRG may designate any

commercially sensitive or private documents as confidential and may obtain reasonable

protection against unfettered disclosure of documents produced.” (See generally R. Doc. 196-6).

       NRG represents that most of the information sought within these requests (as with Topic

No. 1) are duplicative of requests for production served on LaGen. (R. Doc. 199 at 2). NRG

argues that it would be most efficient if its productions were coordinated with NRG after the

execution of a governing ESI Protocol by LaGen and Entergy, which NRG intends to follow.

NRG also represents that it is using the same external consultants as LaGen and, where

applicable, the same internal staff, with respect to its document collection and productions.

       The Court agrees that coordination of NRG and LaGen’s productions will be most the

efficient method for locating, collecting, and producing responsive documents. In resolving

LaGen’s motion for entry of an ESI Protocol, the Court has ordered LaGen and Entergy to meet-

and-confer with respect to the execution of a final ESI Protocol. (R. Doc. 226). NRG’s

opposition includes a chart detailing which document requests overlap and the scope of various



                                                 3
         Case 3:14-cv-00385-SDD-RLB                 Document 227         05/05/20 Page 4 of 4



searches that it has conducted to locate responsive information. (R. Doc. 199-2).1 Given this

document, it appears that NRG is working in good faith to locate and collect responsive

documents and ESI.

        NRG’s responses also raise the issue of confidentiality and payment of production costs.

The Court has issued appropriate protective orders governing the exchange of confidential

information in this action. (R. Docs. 126, 127; see R. Doc. 179).2 The parties do not address

costs in the context of the instant motion.

        Given the foregoing, the Court will not compel NRG to produce any documents at this

time. The parties are to confer with NRG with respect to the production of documents and ESI

that overlaps between requests for production served on LaGen and the topics in the subpoena

served on NRG. NRG will be subject to the same requirements as the parties with respect to the

submission of periodic status reports and, if needed, telephone conferences. (See R. Doc. 226).

        IT IS ORDERED that Entergy’s Motion to Compel NRG (R. Doc. 196) is DENIED

without prejudice to refiling to the extent allowed by this Order.

        Signed in Baton Rouge, Louisiana, on May 5, 2020.



                                                   S
                                                   RICHARD L. BOURGEOIS, JR.
                                                   UNITED STATES MAGISTRATE JUDGE




1
 This document will assist the parties in this litigation with the necessary ESI productions in this action.
2
 See also Louisiana Generating LLC et al v. Illinois Union Insurance Company, Civil Action No. 10-516, ECF No.
438 (MD. La. Feb. 27, 2020).

                                                      4
